     Case 3:19-cv-00169-JLS-BGS Document 73 Filed 03/04/21 PageID.6124 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL TESTONE, COLLIN                             Case No.: 19-CV-169 JLS (BGS)
      SHANKS, and LAMARTINE PIERRE,
12
      on behalf of themselves, all others                 ORDER GRANTING JOINT
13    similarly situated, and the general public,         MOTION STIPULATING TO
                                        Plaintiffs,       CONSIDERING PLAINTIFFS’
14
                                                          CLASS CERTIFICATION FILING
15    v.                                                  TIMELY
16    BARLEAN’S ORGANIC OILS, LLC,
                                                          (ECF No. 72)
17                                     Defendant.
18          Presently before the Court is the Parties’ Joint Motion Stipulating to Considering
19    Plaintiffs’ Class Certification Filing Timely (“Joint Mot.,” ECF No. 72). Due to technical
20    difficulties, counsel for Plaintiffs Michael Testone, Collin Shanks, and Lamartine Pierre
21    (collectively, “Plaintiffs”) was unable to file their Motion for Class Certification (ECF No.
22    70) until March 2, 2021, one day after the deadline set by this Court. Joint Mot. at 1. Good
23    cause appearing, the Court GRANTS the Parties’ Joint Motion and DEEMS the Motion
24    for Class Certification and all supporting documents timely filed.
25          IT IS SO ORDERED.
26    Dated: March 4, 2021
27
28

                                                      1
                                                                                 19-CV-169 JLS (BGS)
